Citation Nr: 1027718	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  94-19 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of left knee 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk






INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 1993 rating decision in which the RO denied service 
connection for left knee disability, claimed as residuals of left 
knee strain.  The Veteran filed a notice of disagreement (NOD) in 
November 1993, and the RO issued a statement of the case (SOC) in 
December 1993.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 1994.

The Board notes that, in his substantive appeal, the Veteran 
requested a Board hearing before at the RO, and the requested 
hearing was subsequently scheduled for a date in  September 1994.  
The Veteran did not report for his scheduled hearing.  However, 
as the hearing notice was not returned by the U.S. Postal Service 
as undeliverable, and the Veteran did bit request another 
hearing, his Board hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).  

The record reflects that the Veteran was previously represented 
by Disabled American Veterans (DAV), as reflected in a November 
1993 VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative).  In a September 2009 VA Form 21-
22, the Veteran named the Veterans of Foreign Wars of the United 
States as his representative.  The Board recognizes this change 
in representation.

For the reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.

The Board observes that the Veteran's service treatment records 
indicate that he suffered a left knee injury while on active 
duty.  An October 1967 pre-induction examination noted no history 
of joint deformities, and there was no mention of knee problems.  
In a January 1969 record of treatment, it was noted that the 
Veteran was experiencing a painful left knee, and had no history 
of trauma or injury.  It was further noted that the Veteran was 
still able to play basketball despite the "pain," and that he 
was told to avoid basketball for 1 week.  An April 1969 treatment 
record indicates that the Veteran had had intermittent pain in 
his left knee for several months.  A July 1969 treatment note 
indicates that the Veteran's left knee had been swollen for 2 
days, and a previous history of left knee injury was noted, along 
with effusion of the left knee.  Another record from July 1969 
indicates that the Veteran was medically qualified for duty with 
temporary limitations due to a torn lateral meniscus in the left 
knee.  The report of the Veteran's November 1969 separation 
examination notes a left knee strain.

A June 1993 VA radiology examination revealed that the Veteran 
had mild degenerative change of the left knee.  No acute 
fracture, dislocation, or abnormal soft tissue calcification was 
observed.

The report of an August 1993 VA joint examination reflects that 
the Veteran had a history of a left knee strain while in Vietnam.  
The examiner noted subjective complaints of left knee pain, which 
the Veteran said remained painful and swollen all the time.  The 
Veteran further said that it was aggravated by bending and 
running, but improved with rest.  The examiner's objective 
findings indicated no deformity, discoloration, edema, 
tenderness, effusion, atrophy, or crepitus.  The examiner also 
indicated that there may be minimal edema to the left knee, that 
there was mild medial and lateral instability bilaterally, and 
that there was full active range of motion bilaterally.  The 
diagnoses were degenerative joint disease of the left knee with 
mild medial and lateral instability.  

In a letter received in September 2009, the Veteran stated aid 
that he hurt his left knee in the end of June or beginning of 
July (unclear if he is referring to 1968 or 1969), and that he 
was in the hospital in Vietnam in July 1969 with his leg in 
traction.  The Veteran also said that he injured his knee in 
Vietnam while doing his job, and that "they" wanted to send him 
to Japan to have surgery on his knee, but he refused because he 
wanted to go home in November 1969.  Moreover, the Veteran said 
that when he got back to the United States, he said nothing was 
wrong because he just wanted to go home.  

In the Veteran's November 1993 NOD, he asserted that he had no 
history of knee problems before Vietnam, and that in July 1969 he 
was in the hospital with his left leg in traction for 1 week.  
The Veteran further said that after the hospitalization, he was 
relieved from guard duty, and when he was examined upon discharge 
he said that the knee problem was not better but was the same.  
He also said that while his knee may have had full range of 
motion, it was painful with any kind of activity and was very 
tender at all times.  The Veteran expressed his belief that   
knee problem was caused by his service in Vietnam.

In his May 1994 Form 9, the Veteran said that he felt that his 
existing knee condition was the result of numerous injuries 
incurred while in service.  He said that he self-treated his 
condition for many years until it got to the point of seeking 
medical solutions.  The Veteran also said that all of his 
physicians, as noted in his medical records from the Louisville 
VA Medical Center (VAMC), agreed that his pre-existing condition 
had worsened over the years.  In addition, the Veteran said that 
he disagreed with the examination performed at the Louisville 
VAMC because he did have edema at the time of the examination and 
because his X-rays were not available.

Thus, the evidence shows that the Veteran was treated for a left 
knee injury-then, characterized as left knee strain-during 
service, and that he was diagnosed with left knee degenerative 
joint disease in 1993.  While the Veteran has asserted that there 
exists a relationship between the in- and post-service knee 
problems-and that examiners have told him as much-there is no 
actual medical opinion of record that addresses this point.  

Under these circumstances, the Board finds that VA examination 
and a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale -w would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. 
§ 3.159; McClendon, supra.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA treatment records.  The claims file 
includes VA outpatient treatment records from the Louisville VAMC 
dated from December 2006 to July 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain from the Louisville VAMC any records of treatment of the 
left knee prior to December 2006 and since July 2009, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards to requests for records from Federal facilities.  

Furthermore, to ensure that all due process requirements are met 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim.  
      
Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Louisville 
VAMC all records of evaluation and/or 
treatment of the Veteran's left knee, prior 
to December 2006 and since July 2009.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/ responses received should be 
associated with the claims file.    

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for service connection for left 
knee disability.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by a physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
individual designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented orthopedic history 
and assertions.  All tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should clearly identify all 
current left knee disability/ies.  Then, with 
respect to each diagnosed disability, the 
physician should offer an opinion, consistent 
with sound medical principles, and in light 
of the Veteran's documented medical history 
and assertions, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or injury 
incurred or aggravated in service-to 
particularly include the injury, and 
subsequent treatment, the Veteran suffered in 
1969 in Vietnam, as documented in the 
Veteran's service treatment records. 

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A  §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

